Citation Nr: 1445087	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to June 1952 and from September 1955 to September 1957.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland.  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing in Washington, DC, and a transcript of the hearing is of record.  

In February 2014, the Board remanded the Veteran's claim of entitlement to service connection for bilateral hearing loss for further evidentiary development.  The matter is now again before the Board for appellate review.  For the reasons discussed below, the matter is again remanded for further development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of such electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

Although the Board sincerely regrets the additional delay, remand is necessary to obtain an adequate opinion that complies with the directives of the February 2014 Board remand.  A Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Veteran is entitled to substantial compliance with remand orders, and the Board itself commits error as a matter of law in failing to ensure compliance).  

Additionally, VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The February 2014 Board remand directed that the Veteran was to be provided with an adequate VA audiological opinion.  In particular, the Board found that the prior March 2009 VA audiological examination was inadequate because it did not specifically address the Veteran's reports of in-service noise exposure as well as the effect of the Veteran's current hearing loss on his occupational functioning and daily activities.  Moreover, the Board found the resulting opinion appeared to be based solely on a lack of in-service hearing loss and post-service treatment for hearing loss.  

Following the February 2014 Board remand, VA obtained new audiological opinions in March 2014 and April 2014.  The March 2014 opinion repeated the prior language of the inadequate March 2009 VA examination.  Subsequent opinions in April 2014 acknowledged the Veteran's report of in-service noise exposure and reported functional impact in that he required VA-issued hearing aids in order to hear people.  However, like the inadequate March 2009 VA examination, the April 2014 VA opinions also concluded that the Veteran's current hearing loss was not related to his active service because he had normal hearing during service and upon examination at service discharge.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (CAVC) held that hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability.  As such, if the examiner's opinion is that the current hearing loss disability is unrelated to his military service merely do the lack of evidence of a hearing loss disability in service, the the rationale would be inadequate to decide the Veteran's claim.  

Therefore, this claim must again be remanded in order to comply with the February 2014 Board remand and the holding of Hensley.  See Stegall, 11 Vet. App. at 271; see also Hensley, 5 Vet. App. 155; Barr, 21 Vet. App. at 312.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical opinion from a different VA examiner than the previous VA examiners who provided opinions in March 2009, March 2014, and April 2014.  The Veteran's entire claims file (including electronic records within Virtual VA and VBMS) and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, and all findings reported in detail.  

Specifically, the new examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss is etiologically related to his active service, including his reported in-service noise exposure.  

In doing so, the examiner must consider and comment upon the Veteran's lay statements of noise exposure due to working in close proximity to tanks and ammunition fire as well as the Veteran's audiogram results of record, including post-active service audiograms in October 1960 and July 1964, and the implications of any threshold shifts between the different audiograms.  

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.  

2.  Thereafter, review the resulting opinion to ensure its adequacy, including its compliance with the above holding of Hensley, supra.  If the opinion is inadequate for any reason, the case must be returned to the examiner for corrective action.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



